Name: Commission Regulation (EEC) No 1744/84 of 20 June 1984 on the supply of various consignments of cereals and rice to the People' s Republic of Mozambique as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 84 Official Journal of the European Communities No L 164/25 COMMISSION REGULATION (EEC) No 1744/84 of 20 June 1984 on the supply of various consignments of cereals and rice to the People's Republic of Mozambique as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 30 May 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice ( l0), as last amended by Regulation (EEC) No 3323/81 (") ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 74/84 (4), and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No 3331 /82 (6), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment n, Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14. 6. 1982, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 21 , 26. 1 . 1984, p. 1 . O OJ No L 281 , 1 . 11 . 1975, p. 89. ( ¢) OJ No L 352, 14. 12. 1982, p. 1 . o OJ No L 124, 11 . 5 . 1984, p. 1 . (8) OJ No 106, 30 . 10 . 1962, p. 2553/62. ( I0) OJ No L 192, 26 . 7. 1980, p. 11 . (") OJ No L 334, 21 . 11 . 1981 , p. 27.0 OJ No L 263, 19 . 9 . 1973, p. 1 . No L 164/26 Official Journal of the European Communities 22. 6 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX la 1 . Programme : 1984 2. Recipient : Mozambique 3 . Place or country of destination : Mozambique 4. Product to be mobilized : common wheat 5. Total quantity : 30 000 tonnes 6. Number of lots : one (in three parts) :  1 9 000 tonnes (Maputo)  8 000 tonnes (Beira)  3 000 tonnes (Nacala) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, Paris 7C (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : maximum 14,5 % ) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Ports of landing : Maputo/Beira/Nacala 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 July 1984 16. Shipment period : 20 July to 20 August 1984  1 9 000 tonnes  Maputo  8 000 tonnes  Beira  3 000 tonnes  Nacala 17. Security : 6 ECU per tonne 22. 6 . 84 Official Journal of the European Communities No L 164/27 BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16 ANNEX lb ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 650 SCA Mutuelle Nogent et Trainel Quai GÃ ©nÃ ©ral Sarrail 10400 Nogent-sur-Seine Nogent-sur-Seine (83) 1 700 SCA Montcornet 02340 Montcornet Dizy-le-Gros (83) 1 900 SCA FÃ ¨re-en-Tardenois 02130 FÃ ¨re-en-Tardenois FÃ ¨re-en-Tardenois (83) 5 000 UCAP 36, rue de Noyon boÃ ®te postale 47 80500 Montdidier Languevoisin (83) 3 050 UCAP 36, rue de Noyon boÃ ®te postale 47 80500 Montdidier Languevoisin (83) 1 000 SCA La confiance 80510 LongprÃ ©-les-Corps-Saints LongprÃ ©-les-Corps-Saints (83) 1 200 Union du Laonnois 163, avenue de Belgique boÃ ®te postale 47 02005 Laon Laon (83) 10 000 SCAEL 15, place des Halles 28004 Chartres Cedex Luce (82) 5 500 UNCAC 83, avenue de la Grande-ArmÃ ©e 75782 Paris Cedex 16 Chalons (82) No L 164/28 Official Journal of the European Communities 22. 6 . 84 ANNEX II 1 . Programmes : 1984 2. Recipient : Mozambique 3 . Place or country of destination : Mozambique 4. Product to be mobilized : wholly milled long grain rice 5. Total quantity : 4 830 tonnes (14 000 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging : in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ARROZ / DOM DA COMUNIDADE ECONOMICA EUROPEIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 1 3 . Port of landing : Maputo 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 July 1984 16. Shipment period : 20 July to 20 August 1984 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with' the marking followed by a capital 'R'.